UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 1-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings All Cap Growth Fund January 31, 2012 All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.7% AEROSPACE AND DEFENSE — 4.7% BE Aerospace, Inc.(1) $ Precision Castparts Corp. TransDigm Group, Inc.(1) AUTOMOBILES — 0.9% Hyundai Motor Co. BEVERAGES — 2.0% Coca-Cola Co. (The) Monster Beverage Corp.(1) BIOTECHNOLOGY — 1.2% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) CAPITAL MARKETS — 0.8% Lazard Ltd., Class A Morgan Stanley CHEMICALS — 1.3% Monsanto Co. COMMERCIAL BANKS — 0.9% East West Bancorp., Inc. KeyCorp SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 0.8% Cintas Corp. Clean Harbors, Inc.(1) COMMUNICATIONS EQUIPMENT — 3.7% Aruba Networks, Inc.(1) QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.8% Apple, Inc.(1) EMC Corp.(1) CONSTRUCTION AND ENGINEERING — 0.8% Chicago Bridge & Iron Co. NV All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Quanta Services, Inc.(1) $ CONSUMER FINANCE — 1.7% American Express Co. Discover Financial Services CONTAINERS AND PACKAGING — 0.5% Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES — 1.1% Apollo Group, Inc., Class A(1) K12, Inc.(1) Weight Watchers International, Inc. ELECTRICAL EQUIPMENT — 0.5% Polypore International, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.8% Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 8.1% Baker Hughes, Inc. Cameron International Corp.(1) Halliburton Co. National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.9% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 2.0% Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.3% Baxter International, Inc. Cooper Cos., Inc. (The) Covidien plc MAKO Surgical Corp.(1) Sirona Dental Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.0% Catalyst Health Solutions, Inc.(1) Centene Corp.(1) Express Scripts, Inc.(1) All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Odontoprev SA $ HEALTH CARE TECHNOLOGY — 1.4% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 6.0% Arcos Dorados Holdings, Inc., Class A Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Las Vegas Sands Corp.(1) McDonald's Corp. Starbucks Corp. Yum! Brands, Inc. INTERNET AND CATALOG RETAIL — 3.1% Amazon.com, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 4.3% Baidu, Inc. ADR(1) Google, Inc. Class A(1) LinkedIn Corp., Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 3.9% Accenture plc, Class A Cognizant Technology Solutions Corp., Class A(1) International Business Machines Corp. Teradata Corp.(1) MACHINERY — 4.9% Caterpillar, Inc. Chart Industries, Inc.(1) Cummins, Inc. Joy Global, Inc. Titan International, Inc. Trinity Industries, Inc. MARINE — 0.3% Kirby Corp.(1) MEDIA — 1.2% CBS Corp., Class B METALS AND MINING — 1.3% Cliffs Natural Resources, Inc. All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Freeport-McMoRan Copper & Gold, Inc. $ OIL, GAS AND CONSUMABLE FUELS — 3.2% Concho Resources, Inc.(1) Exxon Mobil Corp. Linn Energy LLC PHARMACEUTICALS — 4.1% Allergan, Inc. Elan Corp. plc ADR(1) Questcor Pharmaceuticals, Inc.(1) Shire plc ADR Shire plc SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.4% ARM Holdings plc SOFTWARE — 5.4% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Oracle Corp. Salesforce.com, Inc.(1) SPECIALTY RETAIL — 2.9% GNC Holdings, Inc. Class A(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.6% Coach, Inc. Deckers Outdoor Corp.(1) Lululemon Athletica, Inc.(1) Michael Kors Holdings Ltd.(1) TOBACCO — 3.1% Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.5% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES — 0.3% Tim Participacoes SA ADR All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Value TOTAL COMMON STOCKS (Cost $678,641,499) TEMPORARY CASH INVESTMENTS — 0.5% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $2,898,550), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $2,840,943) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,094,308), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $1,065,354) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $785,327), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $770,705) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,676,984) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $683,318,483) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 2/29/12 $ $ GBP for USD Credit Suisse AG 2/29/12 ) $ $ ) (Value on Settlement Date $7,562,648) Geographic Diversification (as a % of net assets) United States 89.2% Ireland 3.0% People's Republic of China 1.6% Israel 1.5% South Korea 0.9% Brazil 0.6% Bermuda 0.5% Netherlands 0.5% Spain 0.4% Argentina 0.4% Hong Kong 0.4% United Kingdom 0.4% Canada 0.3% Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. All Cap Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Balanced Fund January 31, 2012 Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 59.8% AEROSPACE AND DEFENSE — 1.2% Northrop Grumman Corp. $ United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.8% United Parcel Service, Inc., Class B AUTOMOBILES — 0.6% Ford Motor Co. BEVERAGES — 1.7% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.3% Amgen, Inc. Biogen Idec, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS — 0.3% Janus Capital Group, Inc. Raymond James Financial, Inc. CHEMICALS — 1.9% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 1.8% U.S. Bancorp Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 0.7% Cisco Systems, Inc. Motorola Solutions, Inc. COMPUTERS AND PERIPHERALS — 3.1% Apple, Inc.(1) Dell, Inc.(1) Lexmark International, Inc., Class A Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Seagate Technology plc $ Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.6% Chicago Bridge & Iron Co. NV URS Corp.(1) CONSUMER FINANCE — 0.9% American Express Co. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES — 0.4% Career Education Corp.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 1.3% Bank of America Corp. Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.5% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.3% American Electric Power Co., Inc. ELECTRICAL EQUIPMENT — 0.4% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.6% Anixter International, Inc.(1) 25 Jabil Circuit, Inc. Tech Data Corp.(1) Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT AND SERVICES — 1.3% Diamond Offshore Drilling, Inc. Halliburton Co. Helix Energy Solutions Group, Inc.(1) National Oilwell Varco, Inc. Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Schlumberger Ltd. $ FOOD AND STAPLES RETAILING — 0.2% Kroger Co. (The) SUPERVALU, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.6% Campbell Soup Co. ConAgra Foods, Inc. Hershey Co. (The) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.6% Covidien plc Medtronic, Inc. St. Jude Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.8% Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 0.9% Brinker International, Inc. International Game Technology McDonald's Corp. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.3% Garmin Ltd. Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 0.5% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.1% General Electric Co. Tyco International Ltd. INSURANCE — 2.5% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Arch Capital Group Ltd.(1) $ Berkshire Hathaway, Inc., Class B(1) Horace Mann Educators Corp. Principal Financial Group, Inc. Prudential Financial, Inc. INTERNET AND CATALOG RETAIL — 0.1% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 0.9% Ancestry.com, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 3.1% Accenture plc, Class A Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) International Business Machines Corp. Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS† Polaris Industries, Inc. MACHINERY — 1.4% AGCO Corp.(1) Cummins, Inc. Parker-Hannifin Corp. Sauer-Danfoss, Inc.(1) MEDIA — 1.6% CBS Corp., Class B DISH Network Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.5% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Teck Resources Ltd. MULTI-UTILITIES — 1.3% Ameren Corp. Consolidated Edison, Inc. Public Service Enterprise Group, Inc. Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value MULTILINE RETAIL — 0.9% Dillard's, Inc., Class A $ Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 6.4% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Suncor Energy, Inc. Tesoro Corp.(1) Valero Energy Corp. W&T Offshore, Inc. PAPER AND FOREST PRODUCTS — 0.7% Domtar Corp. International Paper Co. PERSONAL PRODUCTS — 0.2% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.1% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Simon Property Group, Inc. ROAD AND RAIL — 0.2% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.5% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. SOFTWARE — 2.7% Activision Blizzard, Inc. CA, Inc. Cadence Design Systems, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares/ Principal Amount Value Symantec Corp.(1) $ SPECIALTY RETAIL — 2.0% Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp., Class A(1) Home Depot, Inc. (The) PetSmart, Inc. TOBACCO — 1.1% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.3% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $274,207,647) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(2) — 11.9% FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 10.2% FHLMC, 4.50%, 1/1/19(3) $ FHLMC, 6.50%, 1/1/28(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 5.50%, 1/1/38(3) FHLMC, 6.00%, 8/1/38(3) FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.50%, 5/1/13(3) FNMA, 6.50%, 6/1/13(3) FNMA, 6.00%, 1/1/14(3) FNMA, 6.00%, 4/1/14(3) FNMA, 4.50%, 5/1/19(3) FNMA, 4.50%, 5/1/19(3) FNMA, 5.00%, 9/1/20(3) FNMA, 6.50%, 1/1/28(3) FNMA, 6.50%, 1/1/29(3) FNMA, 7.50%, 7/1/29(3) FNMA, 7.50%, 9/1/30(3) FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 9/1/31(3) FNMA, 7.00%, 9/1/31(3) FNMA, 6.50%, 1/1/32(3) FNMA, 7.00%, 6/1/32(3) FNMA, 6.50%, 8/1/32(3) FNMA, 5.50%, 6/1/33(3) FNMA, 5.50%, 7/1/33(3) FNMA, 5.50%, 8/1/33(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value FNMA, 5.50%, 9/1/33(3) $ $ FNMA, 5.00%, 11/1/33(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.00%, 2/1/36(3) FNMA, 5.50%, 4/1/36(3) FNMA, 5.50%, 5/1/36(3) FNMA, 5.50%, 2/1/37(3) FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37(3) FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) GNMA, 7.00%, 4/20/26(3) GNMA, 7.50%, 8/15/26(3) GNMA, 7.00%, 2/15/28(3) GNMA, 7.50%, 2/15/28(3) GNMA, 7.00%, 12/15/28(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 11/15/32(3) GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.7% FHLMC, VRN, 2.60%, 2/15/12 FHLMC, VRN, 4.02%, 2/15/12 FHLMC, VRN, 7.00%, 2/15/12(3) FNMA, VRN, 3.34%, 2/25/12 FNMA, VRN, 3.39%, 2/25/12 FNMA, VRN, 3.96%, 2/25/12 FNMA, VRN, 4.50%, 2/25/12 FNMA, VRN, 6.50%, 2/25/12(3) FNMA, VRN, 6.50%, 2/25/12(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value FNMA, VRN, 6.50%, 2/25/12(3) $ $ TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $62,461,853) CORPORATE BONDS — 10.8% AEROSPACE AND DEFENSE — 0.2% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19(3) Lockheed Martin Corp., 4.85%, 9/15/41(3) Raytheon Co., 4.40%, 2/15/20(3) United Technologies Corp., 6.05%, 6/1/36(3) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.375%, 3/18/13(3)(4) American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Daimler Finance North America LLC, 2.625%, 9/15/16(4) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19(3) Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16(3) PepsiCo, Inc., 4.875%, 11/1/40(3) Pernod-Ricard SA, 2.95%, 1/15/17(4) SABMiller Holdings, Inc., 2.45%, 1/15/17(4) SABMiller Holdings, Inc., 4.95%, 1/15/42(4) BIOTECHNOLOGY† Gilead Sciences, Inc., 4.40%, 12/1/21(3) CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Utrect, 3.375%, 1/19/17(3) Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) Ecolab, Inc., 4.35%, 12/8/21(3) COMMERCIAL BANKS — 0.7% Bank of America N.A., 5.30%, 3/15/17(3) Bank of Nova Scotia, 2.55%, 1/12/17 Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value BB&T Corp., 5.70%, 4/30/14(3) $ $ BB&T Corp., 3.20%, 3/15/16 Capital One Financial Corp., 4.75%, 7/15/21 Fifth Third Bancorp, 6.25%, 5/1/13(3) Fifth Third Capital Trust IV, VRN, 6.50%, 4/15/17(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) Huntington Bancshares, Inc., 7.00%, 12/15/20(3) Kreditanstalt fuer Wiederaufbau, 4.125%, 10/15/14(3) Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 National Australia Bank Ltd., 2.75%, 9/28/15(3)(4) PNC Funding Corp., 4.25%, 9/21/15(3) Royal Bank of Scotland plc (The), 3.95%, 9/21/15 Royal Bank of Scotland plc (The), 4.375%, 3/16/16(3) SunTrust Bank, 7.25%, 3/15/18(3) SunTrust Banks, Inc., 3.60%, 4/15/16(3) Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 3.68%, 6/15/16(3) Wells Fargo & Co., 5.625%, 12/11/17(3) Wells Fargo & Co., 4.60%, 4/1/21(3) COMMERCIAL SERVICES AND SUPPLIES — 0.2% Corrections Corp. of America, 7.75%, 6/1/17(3) Republic Services, Inc., 3.80%, 5/15/18(3) Republic Services, Inc., 5.50%, 9/15/19(3) Republic Services, Inc., 6.20%, 3/1/40(3) Republic Services, Inc., 5.70%, 5/15/41(3) Waste Management, Inc., 6.125%, 11/30/39(3) COMMUNICATIONS EQUIPMENT — 0.1% American Tower Corp., 4.625%, 4/1/15(3) Cisco Systems, Inc., 5.90%, 2/15/39(3) CONSUMER FINANCE — 0.3% American Express Centurion Bank, 6.00%, 9/13/17(3) American Express Credit Corp., 2.80%, 9/19/16 American Express Credit Corp., MTN, 2.75%, 9/15/15(3) Capital One Bank USA N.A., 8.80%, 7/15/19(3) Credit Suisse (New York), 6.00%, 2/15/18(3) Credit Suisse (New York), 5.30%, 8/13/19(3) PNC Bank N.A., 6.00%, 12/7/17(3) SLM Corp., 5.00%, 10/1/13(3) SLM Corp., 6.25%, 1/25/16(3) CONTAINERS AND PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value Ball Corp., 6.75%, 9/15/20(3) $ $ DIVERSIFIED FINANCIAL SERVICES — 1.7% Bank of America Corp., 4.50%, 4/1/15(3) Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) BNP Paribas SA, 3.60%, 2/23/16(3) Citigroup, Inc., 6.01%, 1/15/15(3) Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 5.875%, 1/30/42 Deutsche Bank AG (London), 3.875%, 8/18/14(3) General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) General Electric Capital Corp., 5.30%, 2/11/21(3) General Electric Capital Corp., MTN, 6.00%, 8/7/19(3) Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16(3) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(3) Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.25%, 2/1/41(3) HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 6.80%, 6/1/38(3) JPMorgan Chase & Co., 3.45%, 3/1/16 JPMorgan Chase & Co., 3.15%, 7/5/16 JPMorgan Chase & Co., 6.00%, 1/15/18(3) Morgan Stanley, 4.20%, 11/20/14(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 5.625%, 9/23/19(3) Morgan Stanley, 5.50%, 7/24/20(3) Morgan Stanley, 5.75%, 1/25/21(3) Royal Bank of Scotland plc (The), 5.625%, 8/24/20(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) UBS AG (Stamford Branch), 5.875%, 12/20/17(3) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) CenturyLink, Inc., 6.15%, 9/15/19(3) CenturyLink, Inc., Series P, 7.60%, 9/15/39(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(3) Telecom Italia Capital SA, 6.18%, 6/18/14(3) Telecom Italia Capital SA, 7.00%, 6/4/18(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Telefonica Emisiones SAU, 5.46%, 2/16/21 Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value Verizon Communications, Inc., 8.75%, 11/1/18(3) $ $ Verizon Communications, Inc., 7.35%, 4/1/39(3) Windstream Corp., 7.875%, 11/1/17(3) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16(3) Jabil Circuit, Inc., 5.625%, 12/15/20(3) ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16(3) Transocean, Inc., 6.50%, 11/15/20(3) Transocean, Inc., 6.375%, 12/15/21(3) Weatherford International Ltd., 9.625%, 3/1/19(3) FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 6.60%, 3/15/19(3) Kroger Co. (The), 6.40%, 8/15/17(3) Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) Wal-Mart Stores, Inc., 5.625%, 4/15/41(3) FOOD PRODUCTS — 0.2% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.125%, 2/1/18(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) GAS UTILITIES — 0.6% CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) El Paso Corp., 7.25%, 6/1/18(3) El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20(3) Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.20%, 3/15/20(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Energy Transfer Partners LP, 6.50%, 2/1/42(3) Enterprise Products Operating LLC, 3.70%, 6/1/15(3) Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 5.95%, 2/1/41(3) Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Plains All American Pipeline LP / PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP / PAA Finance Corp., 8.75%, 5/1/19(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value Williams Partners LP, 4.125%, 11/15/20(3) $ $ HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS AND SERVICES — 0.2% Express Scripts, Inc., 7.25%, 6/15/19(3) Medco Health Solutions, Inc., 7.25%, 8/15/13(3) Universal Health Services, Inc., 7.125%, 6/30/16(3) WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS AND LEISURE — 0.1% McDonald's Corp., 5.35%, 3/1/18(3) Wyndham Worldwide Corp., 6.00%, 12/1/16(3) HOUSEHOLD DURABLES† Toll Brothers Finance Corp., 6.75%, 11/1/19(3) HOUSEHOLD PRODUCTS† Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.5% Allstate Corp. (The), 7.45%, 5/16/19 Allstate Corp. (The), 5.20%, 1/15/42(3) American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18(3) American International Group, Inc., 8.25%, 8/15/18(3) Berkshire Hathaway Finance Corp., 4.25%, 1/15/21(3) CNA Financial Corp., 5.875%, 8/15/20(3) CNA Financial Corp., 5.75%, 8/15/21 Dolphin Subsidiary II, Inc., 6.50%, 10/15/16(3)(4) Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc., 4.00%, 3/30/15(3) Hartford Financial Services Group, Inc., 6.30%, 3/15/18(3) International Lease Finance Corp., 5.75%, 5/15/16(3) Liberty Mutual Group, Inc., 5.00%, 6/1/21(3)(4) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife, Inc., 6.75%, 6/1/16(3) MetLife, Inc., 5.70%, 6/15/35(3) Prudential Financial, Inc., 7.375%, 6/15/19(3) Prudential Financial, Inc., 5.375%, 6/21/20(3) Prudential Financial, Inc., 5.40%, 6/13/35(3) Prudential Financial, Inc., 5.625%, 5/12/41(3) INTERNET SOFTWARE AND SERVICES† Google, Inc., 2.125%, 5/19/16(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value IT SERVICES — 0.1% International Business Machines Corp., 1.95%, 7/22/16 $ $ MACHINERY† Deere & Co., 5.375%, 10/16/29(3) MEDIA — 1.0% CBS Corp., 4.30%, 2/15/21(3) Comcast Corp., 5.90%, 3/15/16(3) Comcast Corp., 6.50%, 11/15/35(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.55%, 3/15/15(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21(3) Discovery Communications LLC, 5.625%, 8/15/19(3) Discovery Communications LLC, 4.375%, 6/15/21(3) DISH DBS Corp., 6.75%, 6/1/21(3) Embarq Corp., 7.08%, 6/1/16(3) Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17(3) Lamar Media Corp., 9.75%, 4/1/14(3) NBCUniversal Media LLC, 5.15%, 4/30/20(3) NBCUniversal Media LLC, 4.375%, 4/1/21 News America, Inc., 4.50%, 2/15/21(3) News America, Inc., 6.90%, 8/15/39(3) Omnicom Group, Inc., 4.45%, 8/15/20(3) Qwest Corp., 7.50%, 10/1/14(3) SBA Telecommunications, Inc., 8.25%, 8/15/19(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner, Inc., 3.15%, 7/15/15(3) Time Warner, Inc., 7.70%, 5/1/32(3) Time Warner, Inc., 6.10%, 7/15/40(3) Viacom, Inc., 4.375%, 9/15/14(3) Viacom, Inc., 4.50%, 3/1/21(3) Viacom, Inc., 3.875%, 12/15/21 Virgin Media Secured Finance plc, 6.50%, 1/15/18(3) METALS AND MINING — 0.4% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20(3) ArcelorMittal, 9.85%, 6/1/19(3) ArcelorMittal, 5.25%, 8/5/20(3) Barrick North America Finance LLC, 4.40%, 5/30/21 Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/17(3) Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) Rio Tinto Finance USA Ltd., 3.75%, 9/20/21 Teck Resources Ltd., 5.375%, 10/1/15(3) Teck Resources Ltd., 3.15%, 1/15/17 Vale Overseas Ltd., 5.625%, 9/15/19(3) Vale Overseas Ltd., 4.625%, 9/15/20 Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value MULTI-UTILITIES — 0.5% Carolina Power & Light Co., 5.15%, 4/1/15(3) $ $ Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19(3) Dominion Resources, Inc., 6.40%, 6/15/18(3) Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 6.30%, 2/1/14(3) Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Exelon Generation Co. LLC, 5.20%, 10/1/19(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) Ipalco Enterprises, Inc., 5.00%, 5/1/18(3) Nisource Finance Corp., 4.45%, 12/1/21 Pacific Gas & Electric Co., 5.80%, 3/1/37(3) PG&E Corp., 5.75%, 4/1/14(3) Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 8.90%, 11/15/13(3) Sempra Energy, 6.50%, 6/1/16(3) Southern California Edison Co., 5.625%, 2/1/36(3) Southern Power Co., 5.15%, 9/15/41 MULTILINE RETAIL† Macy's Retail Holdings, Inc., 5.35%, 3/15/12(3) Macy's Retail Holdings, Inc., 3.875%, 1/15/22 OFFICE ELECTRONICS — 0.1% Xerox Corp., 5.65%, 5/15/13(3) Xerox Corp., 4.25%, 2/15/15(3) OIL, GAS AND CONSUMABLE FUELS — 0.8% Anadarko Petroleum Corp., 5.95%, 9/15/16(3) Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Arch Western Finance LLC, 6.75%, 7/1/13(3) BP Capital Markets plc, 3.20%, 3/11/16(3) BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20(3) Cenovus Energy, Inc., 4.50%, 9/15/14(3) Chesapeake Energy Corp., 7.625%, 7/15/13(3) ConocoPhillips, 5.75%, 2/1/19(3) ConocoPhillips Holding Co., 6.95%, 4/15/29(3) Devon Energy Corp., 5.60%, 7/15/41(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Marathon Petroleum Corp., 3.50%, 3/1/16(3) Marathon Petroleum Corp., 5.125%, 3/1/21(3) Newfield Exploration Co., 6.875%, 2/1/20(3) Nexen, Inc., 5.875%, 3/10/35(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value Noble Energy, Inc., 4.15%, 12/15/21 $ $ Peabody Energy Corp., 7.375%, 11/1/16(3) Peabody Energy Corp., 6.50%, 9/15/20(3) Pemex Project Funding Master Trust, 6.625%, 6/15/35(3) Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20(3) Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20(3) Shell International Finance BV, 6.375%, 12/15/38(3) Suncor Energy, Inc., 6.10%, 6/1/18(3) Suncor Energy, Inc., 6.85%, 6/1/39(3) Talisman Energy, Inc., 7.75%, 6/1/19(3) PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3)(4) International Paper Co., 4.75%, 2/15/22 International Paper Co., 6.00%, 11/15/41(3) PHARMACEUTICALS — 0.3% Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) Roche Holdings, Inc., 6.00%, 3/1/19(3)(4) Roche Holdings, Inc., 7.00%, 3/1/39(3)(4) Sanofi, 4.00%, 3/29/21(3) Watson Pharmaceuticals, Inc., 5.00%, 8/15/14(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% Developers Diversified Realty Corp., 5.375%, 10/15/12(3) Developers Diversified Realty Corp., 4.75%, 4/15/18(3) HCP, Inc., 3.75%, 2/1/16(3) HCP, Inc., 5.375%, 2/1/21 Kimco Realty Corp., 6.875%, 10/1/19(3) Simon Property Group LP, 5.75%, 12/1/15(3) SL Green Realty Corp. / SL Green Operating Partnership / Reckson Operating Partnership, 5.00%, 8/15/18(3) UDR, Inc., 4.25%, 6/1/18(3) UDR, Inc., MTN, 4.625%, 1/10/22 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21(3) Vornado Realty LP, 5.00%, 1/15/22 WEA Finance LLC, 4.625%, 5/10/21(3)(4) REAL ESTATE MANAGEMENT AND DEVELOPMENT† ProLogis LP, 6.625%, 12/1/19(3) ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20(3) Burlington Northern Santa Fe LLC, 5.05%, 3/1/41(3) CSX Corp., 4.25%, 6/1/21(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value CSX Corp., 4.75%, 5/30/42 $ $ Union Pacific Corp., 4.75%, 9/15/41 SOFTWARE — 0.2% Intuit, Inc., 5.75%, 3/15/17(3) Oracle Corp., 5.375%, 7/15/40(3) SPECIALTY RETAIL† Home Depot, Inc. (The), 5.95%, 4/1/41(3) TEXTILES, APPAREL AND LUXURY GOODS† Gap, Inc. (The), 5.95%, 4/12/21(3) Hanesbrands, Inc., 6.375%, 12/15/20(3) TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19(3) Altria Group, Inc., 10.20%, 2/6/39(3) Philip Morris International, Inc., 4.125%, 5/17/21(3) WIRELESS TELECOMMUNICATION SERVICES — 0.2% Alltel Corp., 7.875%, 7/1/32(3) America Movil SAB de CV, 5.00%, 10/16/19(3) America Movil SAB de CV, 5.00%, 3/30/20(3) Cellco Partnership / Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) Vodafone Group plc, 5.625%, 2/27/17(3) TOTAL CORPORATE BONDS (Cost $55,715,750) U.S. TREASURY SECURITIES— 7.8% U.S. Treasury Bonds, 5.50%, 8/15/28(3) U.S. Treasury Bonds, 5.25%, 2/15/29(3) U.S. Treasury Bonds, 5.375%, 2/15/31(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Bonds, 4.375%, 5/15/41(3) U.S. Treasury Bonds, 3.75%, 8/15/41(3) U.S. Treasury Bonds, 3.125%, 11/15/41(3) U.S. Treasury Notes, 1.375%, 5/15/13(3) U.S. Treasury Notes, 0.75%, 9/15/13(3) U.S. Treasury Notes, 1.25%, 3/15/14(3) U.S. Treasury Notes, 0.50%, 8/15/14(3) U.S. Treasury Notes, 2.375%, 8/31/14(3) U.S. Treasury Notes, 0.875%, 1/31/17 U.S. Treasury Notes, 2.625%, 4/30/18(3) U.S. Treasury Notes, 1.375%, 11/30/18(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) U.S. Treasury Notes, 3.125%, 5/15/21(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value U.S. Treasury Notes, 2.125%, 8/15/21(3) $ $ U.S. Treasury Notes, 2.00%, 11/15/21(3) TOTAL U.S. TREASURY SECURITIES (Cost $41,463,478) U.S. GOVERNMENT AGENCY SECURITIES— 2.4% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 1.7% FHLB, 0.875%, 12/27/13(3) FHLMC, 0.625%, 12/29/14 FHLMC, 2.375%, 1/13/22 FNMA, 2.375%, 7/28/15(3) GOVERNMENT-BACKED CORPORATE BONDS(5) — 0.7% Ally Financial, Inc., 1.75%, 10/30/12(3) Citigroup Funding, Inc., 1.875%, 11/15/12(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $13,148,266) COMMERCIAL MORTGAGE-BACKED SECURITIES(2) — 2.4% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39(3) Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(3) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 2/10/12(3) Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 2/10/12(3) Commercial Mortgage Pass-Through Certificates, Series 2004-LB3A, Class A4 SEQ, VRN, 5.23%, 2/10/12(3) Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 2/15/12(3) Credit Suisse Mortgage Capital Certificates, Series 2007-TF2A, Class A1, VRN, 0.47%, 2/15/12(3)(4) GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 2/10/12(3) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 2/10/12(3) Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 2/10/12(3) GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 2/10/12(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39(3) $ $ GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36(3) LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.50%, 2/15/12(3) LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 2/15/12(3) LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class AJ SEQ, 4.84%, 7/15/40(3) LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 2/15/12(3) LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 2/15/12(3) Morgan Stanley Capital I, Series 2004-T13, Class A4 SEQ, 4.66%, 9/13/45 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A6A, VRN, 5.11%, 2/15/12(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $13,083,433) COLLATERALIZED MORTGAGE OBLIGATIONS(2) — 1.3% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.1% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37(3) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(3) Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36(3) Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.32%, 2/25/12(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35(3) Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.57%, 2/25/12(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.13%, 2/18/12 $ $ Residential Funding Mortgage Securities I, Series 2006-S10, Class 2A1 SEQ, 5.50%, 10/25/21(3) Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 2/25/12 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2004-4, Class A9, 5.50%, 5/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.35%, 2/25/12(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 4A6, VRN, 2.72%, 2/25/12(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.09%, 2/25/12 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.2% FHLMC, Series 77, Class H, 8.50%, 9/15/20(3) FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $7,404,311) MUNICIPAL SECURITIES — 0.8% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47(3) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50(3) Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) California GO, (Building Bonds), 7.30%, 10/1/39(3) California GO, (Building Bonds), 7.60%, 11/1/40(3) Illinois GO, 5.88%, 3/1/19(3) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Principal Amount Value Metropolitan Transportation Authority Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40(3) $ $ Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40(3) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33(3) Municipal Electric Authority of Georgia Rev., Series 2010 J, (Building Bonds), 6.64%, 4/1/57(3) New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41(3) New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37(3) Ohio State University (The) Rev., Series 2011 A, 4.80%, 6/1/2111(3) Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Port Authority of New York & New Jersey Rev., 4.93%, 10/1/51(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) Texas GO, (Building Bonds), 5.52%, 4/1/39(3) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $3,478,464) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%, 1/15/19(3) Brazilian Government International Bond, 4.875%, 1/22/21 Brazilian Government International Bond, 5.625%, 1/7/41(3) CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22(3) Province of Ontario Canada, 5.45%, 4/27/16(3) Province of Ontario Canada, 1.60%, 9/21/16(3) CHILE† Chile Government International Bond, 3.25%, 9/14/21(3) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares/ Principal Amount Value COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 $ $ ITALY† Republic of Italy, 3.125%, 1/26/15(3) MEXICO — 0.2% United Mexican States, 5.625%, 1/15/17(3) United Mexican States, 5.95%, 3/19/19(3) United Mexican States, 5.125%, 1/15/20(3) United Mexican States, 6.05%, 1/11/40(3) PERU† Peruvian Government International Bond, 6.55%, 3/14/37(3) Peruvian Government International Bond, 5.625%, 11/18/50 POLAND — 0.1% Poland Government International Bond, 5.125%, 4/21/21(3) SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank, 3.25%, 3/9/16(3) Korea Development Bank, 4.00%, 9/9/16(3) TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $3,435,206) ASSET-BACKED SECURITIES(2)† CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 (Cost$240,000) TEMPORARY CASH INVESTMENTS — 2.5% SSgA U.S. Government Money Market Fund (Cost$14,016,845) Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $488,655,253) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% $ CREDIT DEFAULT SWAP AGREEMENTS Counterparty/ Reference Entity Notional Amount Buy/Sell Protection Interest Rate Termination Date Premiums Paid (Received) Unrealized Appreciation (Depreciation) Value Bank of America N.A./CDX North America Investment Grade 16 Index $ Buy 1.00 % 6/20/16 $ ) $ ) $ ) Notes to Schedule of Investments CDX - Credit Derivatives Indexes FDIC - Federal Deposit Insurance Corporation FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. - UBS AG MASTR - Mortgage Asset Securitization Transactions, Inc. MTN - Medium Term Note PHHMC - PHH Mortgage Corporation SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for swap agreements. At the period end, the aggregate value of securities pledged was $12,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $3,213,326, which represented 0.6% of total net assets. The debt is guaranteed under the FDIC Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Balanced - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — U.S. Government Agency Mortgage-Backed Securities — $ — Corporate Bonds — — U.S. Treasury Securities — — U.S. Government Agency Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Sovereign Governments and Agencies — — Asset-Backed Securities — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Swap Agreements — $ ) — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund January 31, 2012 Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.5% AEROSPACE AND DEFENSE — 1.6% Honeywell International, Inc. $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.5% Southwest Airlines Co. AUTOMOBILES — 1.0% Ford Motor Co. BEVERAGES — 0.9% PepsiCo, Inc. BIOTECHNOLOGY — 1.6% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.8% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.5% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.2% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.6% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.9% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 5.4% Bank of America Corp. Citigroup, Inc. Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value JPMorgan Chase & Co. $ DIVERSIFIED TELECOMMUNICATION SERVICES — 5.6% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.0% American Electric Power Co., Inc. Exelon Corp. Pinnacle West Capital Corp. PPL Corp. ENERGY EQUIPMENT AND SERVICES — 1.7% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. FOOD AND STAPLES RETAILING — 3.1% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.6% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 0.9% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS — 2.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.3% General Electric Co. Tyco International Ltd. INSURANCE — 8.5% Allstate Corp. (The) American International Group, Inc.(1) Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Berkshire Hathaway, Inc., Class B(1) $ Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.5% Fiserv, Inc.(1) MACHINERY — 1.2% Dover Corp. Ingersoll-Rand plc MEDIA — 3.9% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.9% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 11.2% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.7% International Paper Co. PHARMACEUTICALS — 10.0% Abbott Laboratories Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Johnson & Johnson $ Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE — 2.2% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 2.0% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.7% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $94,884,544) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $1,023,303), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $1,002,968) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $386,334), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $376,112) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $277,252), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $272,090) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,651,164) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $96,535,708) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Non-income producing. Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments — $ — Total Value of Investment Securities $ $ — Capital Value - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund January 31, 2012 Focused Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 96.8% AEROSPACE AND DEFENSE — 3.2% Honeywell International, Inc. $ Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 2.6% United Parcel Service, Inc., Class B AUTO COMPONENTS — 2.6% BorgWarner, Inc.(1) AUTOMOBILES — 1.3% Harley-Davidson, Inc. BEVERAGES — 4.1% Coca-Cola Co. (The) BIOTECHNOLOGY — 0.9% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 1.9% BlackRock, Inc. CHEMICALS — 2.5% E.I. du Pont de Nemours & Co. COMMUNICATIONS EQUIPMENT — 6.0% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.6% Apple, Inc.(1) EMC Corp.(1) NetApp, Inc.(1) ELECTRICAL EQUIPMENT — 2.4% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.0% Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 3.7% Schlumberger Ltd. FOOD PRODUCTS — 1.6% Hershey Co. (The) Kellogg Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.3% Covidien plc Focused Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Edwards Lifesciences Corp.(1) $ HEALTH CARE PROVIDERS AND SERVICES — 2.7% Express Scripts, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 4.6% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS — 2.2% Colgate-Palmolive Co. INTERNET SOFTWARE AND SERVICES — 0.8% Google, Inc., Class A(1) IT SERVICES — 5.9% Accenture plc, Class A MasterCard, Inc., Class A MACHINERY — 0.3% Joy Global, Inc. MEDIA — 1.4% CBS Corp., Class B METALS AND MINING — 1.8% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL — 1.4% Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 7.0% Exxon Mobil Corp. Noble Energy, Inc. Occidental Petroleum Corp. PHARMACEUTICALS — 3.3% Abbott Laboratories ROAD AND RAIL — 1.8% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.6% Broadcom Corp., Class A(1) Linear Technology Corp. Xilinx, Inc. Focused Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value SOFTWARE — 3.4% Check Point Software Technologies Ltd.(1) $ Oracle Corp. SPECIALTY RETAIL — 5.0% Home Depot, Inc. (The) Limited Brands, Inc. O'Reilly Automotive, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 2.9% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $12,801,570) EXCHANGE-TRADED FUNDS — 1.3% iShares Russell 1000 Growth Index Fund (Cost$209,550) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $165,461), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $162,173) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $62,468), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $60,815) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $44,830), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $43,995) TOTAL TEMPORARY CASH INVESTMENTS (Cost $266,982) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $13,278,102) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. Focused Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Focused Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund January 31, 2012 Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.3% AEROSPACE AND DEFENSE — 3.0% General Dynamics Corp. $ Honeywell International, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.8% United Parcel Service, Inc., Class B AIRLINES — 0.1% Allegiant Travel Co.(1) AUTOMOBILES — 0.7% Ford Motor Co. BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 1.6% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 0.4% Ameriprise Financial, Inc. Legg Mason, Inc. CHEMICALS — 1.0% Ashland, Inc. CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 2.8% Bank of Hawaii Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT — 1.1% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.4% Apple, Inc.(1) Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value EMC Corp.(1) $ Hewlett-Packard Co. SanDisk Corp.(1) CONSTRUCTION AND ENGINEERING — 0.2% EMCOR Group, Inc. Fluor Corp. Foster Wheeler AG(1) CONSUMER FINANCE — 1.7% American Express Co. Capital One Financial Corp. Discover Financial Services CONTAINERS AND PACKAGING — 0.1% Sealed Air Corp. DIVERSIFIED CONSUMER SERVICES — 0.2% Sotheby's DIVERSIFIED FINANCIAL SERVICES — 2.6% Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.5% FirstEnergy Corp. ELECTRICAL EQUIPMENT — 1.3% Belden, Inc. Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 1.1% Halliburton Co. National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 1.9% Kroger Co. (The) Safeway, Inc. SYSCO Corp. Wal-Mart Stores, Inc. Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Walgreen Co. $ FOOD PRODUCTS — 2.7% ConAgra Foods, Inc. H.J. Heinz Co. Kraft Foods, Inc., Class A Sara Lee Corp. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% Questar Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 0.4% Baxter International, Inc. Covidien plc Medtronic, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 4.9% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Humana, Inc. Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.6% Bally Technologies, Inc.(1) Cheesecake Factory, Inc. (The)(1) Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. HOUSEHOLD DURABLES — 0.4% Tempur-Pedic International, Inc.(1) Tupperware Brands Corp. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.4% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.5% General Electric Co. Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value INSURANCE — 4.3% ACE Ltd. $ Aflac, Inc. American Financial Group, Inc. Assurant, Inc. Chubb Corp. (The) Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET AND CATALOG RETAIL — 0.6% Amazon.com, Inc.(1) Expedia, Inc. priceline.com, Inc.(1) TripAdvisor, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.5% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES — 5.3% Accenture plc, Class A International Business Machines Corp. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.1% Thermo Fisher Scientific, Inc.(1) MACHINERY — 2.2% AGCO Corp.(1) Caterpillar, Inc. Cummins, Inc. Dover Corp. Oshkosh Corp.(1) Wabtec Corp. MEDIA — 4.3% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Gannett Co., Inc. Omnicom Group, Inc. Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Time Warner Cable, Inc. $ Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 1.7% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. MULTI-UTILITIES — 2.9% Ameren Corp. CenterPoint Energy, Inc. DTE Energy Co. NSTAR Public Service Enterprise Group, Inc. Xcel Energy, Inc. MULTILINE RETAIL — 0.1% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 11.0% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Valero Energy Corp. Williams Cos., Inc. (The) WPX Energy, Inc.(1) PAPER AND FOREST PRODUCTS — 0.8% International Paper Co. PHARMACEUTICALS — 5.6% Abbott Laboratories Bristol-Myers Squibb Co. Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.4% American Tower Corp. Annaly Capital Management, Inc. Public Storage Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Simon Property Group, Inc. $ ROAD AND RAIL — 1.4% Avis Budget Group, Inc.(1) CSX Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% Altera Corp. Intel Corp. Marvell Technology Group Ltd.(1) Texas Instruments, Inc. SOFTWARE — 3.2% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 2.6% AutoZone, Inc.(1) Chico's FAS, Inc. Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Pier 1 Imports, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. TOBACCO — 1.4% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.6% United Rentals, Inc.(1) TOTAL COMMON STOCKS (Cost $128,797,173) EXCHANGE-TRADED FUNDS — 1.0% SPDR S&P rust (Cost$1,682,275) Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $997,997), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $978,163) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $376,780), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $366,810) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $270,395), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $265,361) SSgA U.S. Government Money Market Fund 95 95 TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,610,423) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $132,089,871) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ETF - Exchange-Traded Fund SPDR - Standard & Poor's Depositary Receipts Non-income producing. Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Fundamental Equity - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Exchange-Traded Funds — — Temporary Cash Investments 95 $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund January 31, 2012 Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.2% AEROSPACE AND DEFENSE — 4.4% Hexcel Corp.(1) $ Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.5% United Parcel Service, Inc., Class B AUTO COMPONENTS — 1.7% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 4.2% Boston Beer Co., Inc., Class A(1) Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Alexion Pharmaceuticals, Inc.(1) Gilead Sciences, Inc.(1) Medivation, Inc.(1) CAPITAL MARKETS — 0.8% BlackRock, Inc. CHEMICALS — 2.3% E.I. du Pont de Nemours & Co. Monsanto Co. Rockwood Holdings, Inc.(1) COMMERCIAL BANKS — 0.6% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 3.7% Cisco Systems, Inc. F5 Networks, Inc.(1) Polycom, Inc.(1) QUALCOMM, Inc. Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMPUTERS AND PERIPHERALS — 9.0% Apple, Inc.(1) $ EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) ELECTRICAL EQUIPMENT — 0.6% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.0% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 3.7% Core Laboratories NV Hornbeck Offshore Services, Inc.(1) Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.2% Costco Wholesale Corp. CVS Caremark Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.3% Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.4% Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) ResMed, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.5% Express Scripts, Inc.(1) UnitedHealth Group, Inc. Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value HOTELS, RESTAURANTS AND LEISURE — 4.3% Chipotle Mexican Grill, Inc.(1) $ Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 0.6% Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 1.3% Church & Dwight Co., Inc. Colgate-Palmolive Co. INSURANCE — 0.4% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.3% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.5% Google, Inc., Class A(1) IT SERVICES — 4.0% Accenture plc, Class A Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.8% Agilent Technologies, Inc.(1) Illumina, Inc.(1) MACHINERY — 3.4% Cummins, Inc. Deere & Co. Illinois Tool Works, Inc. Joy Global, Inc. MARINE — 0.3% Kirby Corp.(1) MEDIA — 2.1% CBS Corp., Class B DirecTV, Class A(1) Viacom, Inc., Class B METALS AND MINING — 1.7% Cliffs Natural Resources, Inc. Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Freeport-McMoRan Copper & Gold, Inc. $ MULTILINE RETAIL — 1.6% Dollar General Corp.(1) JC Penney Co., Inc. Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 7.7% Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.8% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 3.2% Abbott Laboratories Allergan, Inc. Johnson & Johnson Perrigo Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% AvalonBay Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) ROAD AND RAIL — 0.9% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Avago Technologies Ltd. Broadcom Corp., Class A(1) KLA-Tencor Corp. Linear Technology Corp. Marvell Technology Group Ltd.(1) Xilinx, Inc. SOFTWARE — 5.7% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Fortinet, Inc.(1) Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Microsoft Corp. $ Oracle Corp. QLIK Technologies, Inc.(1) Red Hat, Inc.(1) SPECIALTY RETAIL — 2.6% Home Depot, Inc. (The) Limited Brands, Inc. O'Reilly Automotive, Inc.(1) Tractor Supply Co. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.1% Coach, Inc. Lululemon Athletica, Inc.(1) TOBACCO — 1.8% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.2% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $7,696,941,916) TEMPORARY CASH INVESTMENTS — 2.3% FHLB, Discount Notes, 0.00%, 2/1/12(2) Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $8,502,524), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $8,333,543) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $3,210,012), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $3,125,078) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $2,303,656), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $2,260,764) SSgA U.S. Government Money Market Fund 19 19 TOTAL TEMPORARY CASH INVESTMENTS (Cost $203,719,352) TOTAL INVESTMENT SECURITIES — 100.5% (Cost $7,900,661,268) OTHER ASSETS AND LIABILITIES — (0.5)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments FHLB - Federal Home Loan Bank Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Non-income producing. The rate indicated is the yield to maturity at purchase. Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments 19 $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund January 31, 2012 Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.6% AEROSPACE AND DEFENSE — 3.8% BE Aerospace, Inc.(1) $ Precision Castparts Corp. Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.0% BorgWarner, Inc.(1) BEVERAGES — 0.6% Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.1% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Grifols SA(1) CAPITAL MARKETS — 2.2% KKR & Co. LP Lazard Ltd. Class A Raymond James Financial, Inc. CHEMICALS — 2.8% Airgas, Inc. Albemarle Corp. FMC Corp. COMMERCIAL BANKS — 1.5% East West Bancorp., Inc. KeyCorp SVB Financial Group(1) COMMERCIAL SERVICES AND SUPPLIES — 2.3% Cintas Corp. Clean Harbors, Inc.(1) Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 0.4% Aruba Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 2.1% Apple, Inc.(1) CONSTRUCTION AND ENGINEERING — 1.4% Chicago Bridge & Iron Co. NV Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Quanta Services, Inc.(1) $ CONSUMER FINANCE — 1.1% Discover Financial Services CONTAINERS AND PACKAGING — 1.0% Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES — 1.8% Apollo Group, Inc., Class A(1) Weight Watchers International, Inc. ELECTRICAL EQUIPMENT — 0.8% Polypore International, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.6% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 5.7% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 3.5% Costco Wholesale Corp. Fresh Market, Inc. (The)(1) Whole Foods Market, Inc. FOOD PRODUCTS — 2.6% Green Mountain Coffee Roasters, Inc.(1) J.M. Smucker Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES — 0.3% National Fuel Gas Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Cooper Cos., Inc. (The) Intuitive Surgical, Inc.(1) MAKO Surgical Corp.(1) Sirona Dental Systems, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 0.9% Catalyst Health Solutions, Inc.(1) Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Centene Corp.(1) $ HEALTH CARE TECHNOLOGY — 2.8% Allscripts Healthcare Solutions, Inc.(1) SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 5.1% Arcos Dorados Holdings, Inc., Class A Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Las Vegas Sands Corp.(1) Panera Bread Co., Class A(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS — 0.8% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 1.9% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.5% Baidu, Inc. ADR(1) LinkedIn Corp. Class A(1) Rackspace Hosting, Inc.(1) IT SERVICES — 4.0% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) MACHINERY — 4.4% Chart Industries, Inc.(1) Joy Global, Inc. Pall Corp. Titan International, Inc. Trinity Industries, Inc. Woodward, Inc. MARINE — 0.5% Kirby Corp.(1) MEDIA — 0.6% CBS Corp., Class B METALS AND MINING — 1.8% Carpenter Technology Corp. Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Cliffs Natural Resources, Inc. $ OIL, GAS AND CONSUMABLE FUELS — 5.4% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC Peabody Energy Corp. SandRidge Energy, Inc.(1) SM Energy Co. PHARMACEUTICALS — 2.2% Elan Corp. plc ADR(1) Questcor Pharmaceuticals, Inc.(1) Shire plc ADR REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.8% CBRE Group, Inc.(1) ROAD AND RAIL — 1.4% Kansas City Southern(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.4% ARM Holdings plc Avago Technologies Ltd. Cypress Semiconductor Corp.(1) Xilinx, Inc. SOFTWARE — 5.1% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) CommVault Systems, Inc.(1) NetSuite, Inc.(1) Nuance Communications, Inc.(1) Salesforce.com, Inc.(1) SPECIALTY RETAIL — 7.1% GNC Holdings, Inc. Class A(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.2% Deckers Outdoor Corp.(1) Fossil, Inc.(1) Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Lululemon Athletica, Inc.(1) $ Michael Kors Holdings Ltd.(1) TRADING COMPANIES AND DISTRIBUTORS — 1.9% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.4% SBA Communications Corp., Class A(1) Tim Participacoes SA ADR TOTAL COMMON STOCKS (Cost $2,869,246,359) TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $7,173,358), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $7,030,793) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $2,708,204), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $2,636,547) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $1,943,535), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $1,907,347) TOTAL TEMPORARY CASH INVESTMENTS (Cost $11,574,644) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $2,880,821,003) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 2/29/12 $ $ GBP for USD Credit Suisse AG 2/29/12 ) $ $ ) (Value on Settlement Date $41,050,357) Geographic Diversification (as a % of net assets) United States 89.1% Ireland 1.5% People's Republic of China 1.4% Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Israel 1.4% Bermuda 0.9% Netherlands 0.9% Singapore 0.8% Spain 0.8% United Kingdom 0.7% Hong Kong 0.6% Argentina 0.6% Canada 0.5% Brazil 0.4% Cash and Equivalents* 0.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Heritage - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund January 31, 2012 New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 2.6% Astronics Corp.(1) $ BE Aerospace, Inc.(1) TransDigm Group, Inc.(1) Triumph Group, Inc. AIR FREIGHT AND LOGISTICS — 0.1% Forward Air Corp. AIRLINES — 0.1% Allegiant Travel Co.(1) AUTO COMPONENTS — 1.4% American Axle & Manufacturing Holdings, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) Tenneco, Inc.(1) BEVERAGES — 0.4% Monster Beverage Corp.(1) BIOTECHNOLOGY — 3.1% Acorda Therapeutics, Inc.(1) Alkermes plc(1) Amylin Pharmaceuticals, Inc.(1) ARIAD Pharmaceuticals, Inc.(1) BioMarin Pharmaceutical, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Human Genome Sciences, Inc.(1) Incyte Corp. Ltd.(1) Medivation, Inc.(1) Myriad Genetics, Inc.(1) Onyx Pharmaceuticals, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS — 0.2% Apogee Enterprises, Inc. CAPITAL MARKETS — 1.2% Eaton Vance Corp. Lazard Ltd. Class A SEI Investments Co. Triangle Capital Corp. WisdomTree Investments, Inc.(1) New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value CHEMICALS — 2.4% Airgas, Inc. $ Albemarle Corp. Balchem Corp. H.B. Fuller Co. International Flavors & Fragrances, Inc. Koppers Holdings, Inc. NewMarket Corp. COMMERCIAL BANKS — 2.0% Banco Latinoamericano de Comercio Exterior SA E Shares Cardinal Financial Corp. Cathay General Bancorp. Columbia Banking System, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Signature Bank(1) Texas Capital Bancshares, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 1.1% Brink's Co. (The) Deluxe Corp. G&K Services, Inc., Class A Team, Inc.(1) COMMUNICATIONS EQUIPMENT — 2.0% Aruba Networks, Inc.(1) InterDigital, Inc. JDS Uniphase Corp.(1) Netgear, Inc.(1) Polycom, Inc.(1) Riverbed Technology, Inc.(1) Sycamore Networks, Inc.(1) COMPUTERS AND PERIPHERALS — 0.1% Electronics for Imaging, Inc.(1) CONSTRUCTION AND ENGINEERING — 0.3% Dycom Industries, Inc.(1) CONSTRUCTION MATERIALS — 0.2% Eagle Materials, Inc. CONSUMER FINANCE — 0.2% World Acceptance Corp.(1) CONTAINERS AND PACKAGING — 1.4% Ball Corp. Crown Holdings, Inc.(1) New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Rock-Tenn Co., Class A $ DIVERSIFIED CONSUMER SERVICES — 1.4% DeVry, Inc. Hillenbrand, Inc. ITT Educational Services, Inc.(1) Sotheby's Steiner Leisure, Ltd.(1) Strayer Education, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.9% MarketAxess Holdings, Inc. MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% Premiere Global Services, Inc.(1) ELECTRICAL EQUIPMENT — 0.9% AMETEK, Inc. Franklin Electric Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.5% Cognex Corp. FARO Technologies, Inc.(1) FLIR Systems, Inc. Littelfuse, Inc. OSI Systems, Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 4.0% Basic Energy Services, Inc.(1) Complete Production Services, Inc.(1) Core Laboratories NV Dresser-Rand Group, Inc.(1) Helmerich & Payne, Inc. Hornbeck Offshore Services, Inc.(1) Newpark Resources, Inc.(1) Oceaneering International, Inc. Pioneer Drilling Co.(1) FOOD AND STAPLES RETAILING — 0.8% Andersons, Inc. (The) PriceSmart, Inc. New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT AND SUPPLIES — 2.3% Align Technology, Inc.(1) $ Gen-Probe, Inc.(1) Haemonetics Corp.(1) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc.(1) Integra LifeSciences Holdings Corp.(1) Masimo Corp.(1) NuVasive, Inc.(1) ResMed, Inc.(1) Sirona Dental Systems, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 2.5% Accretive Health, Inc.(1) AMERIGROUP Corp.(1) Brookdale Senior Living, Inc.(1) Catalyst Health Solutions, Inc.(1) Centene Corp.(1) Chemed Corp. Health Management Associates, Inc., Class A(1) HMS Holdings Corp.(1) Lincare Holdings, Inc. Mednax, Inc.(1) Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) Universal Health Services, Inc., Class B WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY — 0.9% Allscripts Healthcare Solutions, Inc.(1) athenahealth, Inc.(1) Quality Systems, Inc. SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 1.7% AFC Enterprises, Inc.(1) Ameristar Casinos, Inc. Cedar Fair LP Marcus Corp. Papa John's International, Inc.(1) Shuffle Master, Inc.(1) HOUSEHOLD DURABLES — 2.7% iRobot Corp.(1) New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Tempur-Pedic International, Inc.(1) $ Tupperware Brands Corp. Zagg, Inc.(1) HOUSEHOLD PRODUCTS — 0.1% Church & Dwight Co., Inc. INDUSTRIAL CONGLOMERATES — 1.2% Raven Industries, Inc. Standex International Corp. INSURANCE — 1.1% AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Employers Holdings, Inc. RLI Corp. INTERNET AND CATALOG RETAIL — 0.3% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 4.8% Dice Holdings, Inc.(1) Equinix, Inc.(1) j2 Global, Inc. Keynote Systems, Inc. KIT Digital, Inc.(1) Liquidity Services, Inc.(1) LogMeIn, Inc.(1) Perficient, Inc.(1) Rackspace Hosting, Inc.(1) SciQuest, Inc.(1) Stamps.com, Inc.(1) ValueClick, Inc.(1) Vocus, Inc.(1) Web.com Group, Inc.(1) IT SERVICES — 3.1% Alliance Data Systems Corp.(1) Broadridge Financial Solutions, Inc. Cardtronics, Inc.(1) ExlService Holdings, Inc.(1) Global Payments, Inc. Heartland Payment Systems, Inc. MAXIMUS, Inc. VeriFone Systems, Inc.(1) LEISURE EQUIPMENT AND PRODUCTS — 1.7% Polaris Industries, Inc. New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Sturm Ruger & Co., Inc. $ LIFE SCIENCES TOOLS AND SERVICES — 1.3% Bruker Corp.(1) Charles River Laboratories International, Inc.(1) Covance, Inc.(1) Mettler-Toledo International, Inc.(1) PAREXEL International Corp.(1) Techne Corp. MACHINERY — 8.9% AGCO Corp.(1) Altra Holdings, Inc.(1) Blount International, Inc.(1) CLARCOR, Inc. Donaldson Co., Inc. EnPro Industries, Inc.(1) Gardner Denver, Inc. Greenbrier Cos., Inc.(1) Lindsay Corp. Middleby Corp.(1) Pall Corp. Robbins & Myers, Inc. Sauer-Danfoss, Inc.(1) Titan International, Inc. Twin Disc, Inc. WABCO Holdings, Inc.(1) MEDIA — 0.4% Sinclair Broadcast Group, Inc., Class A METALS AND MINING — 1.5% AK Steel Holding Corp. Allied Nevada Gold Corp.(1) Compass Minerals International, Inc. Haynes International, Inc. OIL, GAS AND CONSUMABLE FUELS — 4.8% Berry Petroleum Co., Class A Cabot Oil & Gas Corp. Crosstex Energy LP CVR Energy, Inc.(1) Goodrich Petroleum Corp.(1) Gulfport Energy Corp.(1) Rosetta Resources, Inc.(1) SandRidge Energy, Inc.(1) Stone Energy Corp.(1) Tesoro Logistics LP W&T Offshore, Inc. New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Western Refining, Inc. $ PAPER AND FOREST PRODUCTS — 0.5% Buckeye Technologies, Inc. PERSONAL PRODUCTS — 0.6% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 0.8% Endo Pharmaceuticals Holdings, Inc.(1) Impax Laboratories, Inc.(1) Medicis Pharmaceutical Corp., Class A Salix Pharmaceuticals Ltd.(1) PROFESSIONAL SERVICES — 1.2% Advisory Board Co. (The)(1) On Assignment, Inc.(1) Robert Half International, Inc. TrueBlue, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.9% Digital Realty Trust, Inc. Federal Realty Investment Trust Post Properties, Inc. Rayonier, Inc. Sovran Self Storage, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.2% Jones Lang LaSalle, Inc. ROAD AND RAIL — 1.4% Hertz Global Holdings, Inc.(1) J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.3% Atmel Corp.(1) CEVA, Inc.(1) Cirrus Logic, Inc.(1) Cypress Semiconductor Corp.(1) Entegris, Inc.(1) ON Semiconductor Corp.(1) Photronics, Inc.(1) Semtech Corp.(1) New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Silicon Motion Technology Corp. ADR(1) $ Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE — 7.2% ACI Worldwide, Inc.(1) Allot Communications Ltd.(1) ANSYS, Inc.(1) Ariba, Inc.(1) Bottomline Technologies, Inc.(1) BroadSoft, Inc.(1) Clicksoftware Technologies Ltd. FactSet Research Systems, Inc. Fortinet, Inc.(1) Informatica Corp.(1) Kenexa Corp.(1) MICROS Systems, Inc.(1) NetScout Systems, Inc.(1) Nuance Communications, Inc.(1) Opnet Technologies, Inc. PROS Holdings, Inc.(1) Rovi Corp.(1) Solera Holdings, Inc. Taleo Corp., Class A(1) TIBCO Software, Inc.(1) Ultimate Software Group, Inc.(1) SPECIALTY RETAIL — 4.8% Abercrombie & Fitch Co., Class A America's Car-Mart, Inc.(1) Buckle, Inc. (The) CarMax, Inc.(1) DSW, Inc., Class A Genesco, Inc.(1) GNC Holdings, Inc. Class A(1) Lithia Motors, Inc., Class A PetSmart, Inc. Tractor Supply Co. TEXTILES, APPAREL AND LUXURY GOODS — 2.7% Carter's, Inc.(1) Deckers Outdoor Corp.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Oxford Industries, Inc. True Religion Apparel, Inc.(1) New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value THRIFTS AND MORTGAGE FINANCE — 0.2% Berkshire Hills Bancorp, Inc. $ TRADING COMPANIES AND DISTRIBUTORS — 4.1% Applied Industrial Technologies, Inc. Beacon Roofing Supply, Inc.(1) DXP Enterprises, Inc.(1) H&E Equipment Services, Inc.(1) Rush Enterprises, Inc., Class A(1) SeaCube Container Leasing Ltd. TAL International Group, Inc. Titan Machinery, Inc.(1) United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 0.6% MetroPCS Communications, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $141,746,846) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $417,167), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $408,876) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $157,496), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $153,329) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $113,026), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $110,922) TOTAL TEMPORARY CASH INVESTMENTS (Cost $673,124) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $142,419,970) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments — $ — Total Value of Investment Securities $ $ — New Opportunities - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Growth Fund January 31, 2012 NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 97.4% AEROSPACE AND DEFENSE — 4.4% Hexcel Corp.(1) $ Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.5% United Parcel Service, Inc., Class B AUTO COMPONENTS — 1.7% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES — 0.7% Harley-Davidson, Inc. BEVERAGES — 5.1% Boston Beer Co., Inc., Class A(1) Coca-Cola Co. (The) Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Alexion Pharmaceuticals, Inc.(1) Gilead Sciences, Inc.(1) Medivation, Inc.(1) CAPITAL MARKETS — 0.8% BlackRock, Inc. CHEMICALS — 2.3% E.I. du Pont de Nemours & Co. Monsanto Co. Rockwood Holdings, Inc.(1) COMMERCIAL BANKS — 0.6% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT — 3.7% Cisco Systems, Inc. F5 Networks, Inc.(1) Polycom, Inc.(1) QUALCOMM, Inc. NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMPUTERS AND PERIPHERALS — 9.0% Apple, Inc.(1) $ EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) ELECTRICAL EQUIPMENT — 0.6% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.0% Jabil Circuit, Inc. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 3.6% Core Laboratories NV Hornbeck Offshore Services, Inc.(1) Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.2% Costco Wholesale Corp. CVS Caremark Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.8% Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.3% Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc.(1) Intuitive Surgical, Inc.(1) ResMed, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.5% Express Scripts, Inc.(1) UnitedHealth Group, Inc. NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value HOTELS, RESTAURANTS AND LEISURE — 4.3% Chipotle Mexican Grill, Inc.(1) $ Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES — 0.6% Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS — 1.7% Church & Dwight Co., Inc. Colgate-Palmolive Co. INSURANCE — 0.3% Brown & Brown, Inc. INTERNET AND CATALOG RETAIL — 1.3% Amazon.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.5% Google, Inc., Class A(1) IT SERVICES — 4.0% Accenture plc, Class A Automatic Data Processing, Inc. International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.8% Agilent Technologies, Inc.(1) Illumina, Inc.(1) MACHINERY — 3.4% Cummins, Inc. Deere & Co. Illinois Tool Works, Inc. Joy Global, Inc. MARINE — 0.3% Kirby Corp.(1) MEDIA — 2.1% CBS Corp., Class B DirecTV, Class A(1) Viacom, Inc., Class B METALS AND MINING — 1.7% Cliffs Natural Resources, Inc. NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Freeport-McMoRan Copper & Gold, Inc. $ MULTILINE RETAIL — 1.5% Dollar General Corp.(1) JC Penney Co., Inc. Macy's, Inc. OIL, GAS AND CONSUMABLE FUELS — 7.7% Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.8% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 3.1% Abbott Laboratories Allergan, Inc. Johnson & Johnson Perrigo Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% AvalonBay Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc.(1) ROAD AND RAIL — 0.9% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Avago Technologies Ltd. Broadcom Corp., Class A(1) KLA-Tencor Corp. Linear Technology Corp. Marvell Technology Group Ltd.(1) Xilinx, Inc. SOFTWARE — 5.6% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Fortinet, Inc.(1) NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Microsoft Corp. $ Oracle Corp. QLIK Technologies, Inc.(1) Red Hat, Inc.(1) SPECIALTY RETAIL — 2.5% Home Depot, Inc. (The) Limited Brands, Inc. O'Reilly Automotive, Inc.(1) Tractor Supply Co. Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 1.0% Coach, Inc. Lululemon Athletica, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.2% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $401,846,988) EXCHANGE-TRADED FUNDS — 0.4% iShares Russell 1000 Growth Index Fund (Cost$1,892,262) TEMPORARY CASH INVESTMENTS — 2.4% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $7,525,470), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $7,375,907) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $2,841,139), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $2,765,965) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $2,038,936), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $2,000,972) SSgA U.S. Government Money Market Fund 18 18 TOTAL TEMPORARY CASH INVESTMENTS (Cost $12,142,815) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $415,882,065) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Non-income producing. NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Growth - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Exchange-Traded Funds — — Temporary Cash Investments 18 $ — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Vista Fund January 31, 2012 NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 97.9% AEROSPACE AND DEFENSE — 3.8% BE Aerospace, Inc.(1) $ Spirit Aerosystems Holdings, Inc. Class A(1) TransDigm Group, Inc.(1) AUTO COMPONENTS — 1.2% BorgWarner, Inc.(1) BIOTECHNOLOGY — 2.3% Alexion Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) CAPITAL MARKETS — 1.7% Affiliated Managers Group, Inc.(1) KKR & Co. LP CHEMICALS — 4.3% Airgas, Inc. Albemarle Corp. Celanese Corp. FMC Corp. Rockwood Holdings, Inc.(1) COMMERCIAL BANKS — 0.8% Comerica, Inc. East West Bancorp., Inc. COMMERCIAL SERVICES AND SUPPLIES — 1.9% Clean Harbors, Inc.(1) Stericycle, Inc.(1) CONSTRUCTION AND ENGINEERING — 0.5% Quanta Services, Inc.(1) CONSUMER FINANCE — 1.6% Discover Financial Services First Cash Financial Services, Inc.(1) CONTAINERS AND PACKAGING — 1.6% Crown Holdings, Inc.(1) Rock-Tenn Co., Class A NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value DIVERSIFIED CONSUMER SERVICES — 0.5% Apollo Group, Inc., Class A(1) $ DIVERSIFIED FINANCIAL SERVICES — 0.5% McGraw-Hill Cos., Inc. (The) ELECTRICAL EQUIPMENT — 0.9% Polypore International, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Trimble Navigation Ltd.(1) ENERGY EQUIPMENT AND SERVICES — 5.3% Atwood Oceanics, Inc.(1) Core Laboratories NV National Oilwell Varco, Inc. Oceaneering International, Inc. Oil States International, Inc.(1) FOOD AND STAPLES RETAILING — 2.0% Whole Foods Market, Inc. FOOD PRODUCTS — 2.0% J.M. Smucker Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES — 0.9% ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 0.7% MAKO Surgical Corp.(1) HEALTH CARE PROVIDERS AND SERVICES — 1.0% Catalyst Health Solutions, Inc.(1) Centene Corp.(1) HEALTH CARE TECHNOLOGY — 2.1% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS AND LEISURE — 4.5% Arcos Dorados Holdings, Inc., Class A Bally Technologies, Inc.(1) Chipotle Mexican Grill, Inc.(1) Domino's Pizza, Inc.(1) Las Vegas Sands Corp.(1) Panera Bread Co., Class A(1) HOUSEHOLD DURABLES — 0.7% Tempur-Pedic International, Inc.(1) NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value HOUSEHOLD PRODUCTS — 1.1% Church & Dwight Co., Inc. $ INTERNET AND CATALOG RETAIL — 1.2% priceline.com, Inc.(1) INTERNET SOFTWARE AND SERVICES — 2.3% Baidu, Inc. ADR(1) Rackspace Hosting, Inc.(1) IT SERVICES — 5.4% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) LIFE SCIENCES TOOLS AND SERVICES — 0.9% Mettler-Toledo International, Inc.(1) MACHINERY — 3.9% Chart Industries, Inc.(1) Joy Global, Inc. Pall Corp. Titan International, Inc. MARINE — 1.5% Kirby Corp.(1) MEDIA — 1.6% CBS Corp., Class B METALS AND MINING — 1.9% Carpenter Technology Corp. Cliffs Natural Resources, Inc. MULTILINE RETAIL — 1.6% Dollar Tree, Inc.(1) OIL, GAS AND CONSUMABLE FUELS — 4.8% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Kodiak Oil & Gas Corp.(1) Peabody Energy Corp. SandRidge Energy, Inc.(1) SM Energy Co. PHARMACEUTICALS — 3.3% Elan Corp. plc ADR(1) Perrigo Co. Questcor Pharmaceuticals, Inc.(1) NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value Shire plc $ REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.9% CBRE Group, Inc.(1) ROAD AND RAIL — 1.8% Kansas City Southern(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.3% ARM Holdings plc Avago Technologies Ltd. Cypress Semiconductor Corp.(1) Xilinx, Inc. SOFTWARE — 5.2% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) NetSuite, Inc.(1) QLIK Technologies, Inc.(1) SPECIALTY RETAIL — 7.3% DSW, Inc., Class A GNC Holdings, Inc. Class A(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 2.2% Deckers Outdoor Corp.(1) Fossil, Inc.(1) Michael Kors Holdings Ltd.(1) VF Corp. TRADING COMPANIES AND DISTRIBUTORS — 2.5% Fastenal Co. United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES — 1.8% SBA Communications Corp., Class A(1) NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Value TOTAL COMMON STOCKS (Cost $188,790,296) TEMPORARY CASH INVESTMENTS — 2.0% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $3,012,921), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $2,953,048) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $1,137,487), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $1,107,390) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $816,315), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $801,116) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,861,536) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $193,651,832) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Credit Suisse AG 2/29/12 $ $ ) (Value on Settlement Date $5,491,278) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Vista - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Temporary Cash Investments — — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of January 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund January 31, 2012 Select - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.6% AEROSPACE AND DEFENSE — 3.7% General Dynamics Corp. $ Rockwell Collins, Inc. AIR FREIGHT AND LOGISTICS — 1.6% United Parcel Service, Inc., Class B BEVERAGES — 1.6% Diageo plc BIOTECHNOLOGY — 3.5% Biogen Idec, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS — 1.3% Franklin Resources, Inc. CHEMICALS — 3.7% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT — 2.2% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 10.4% Apple, Inc.(1) EMC Corp.(1) DIVERSIFIED FINANCIAL SERVICES — 2.2% CME Group, Inc. Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 3.6% ABB Ltd. ADR(1) Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 5.3% Diamond Offshore Drilling, Inc. Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.7% Costco Wholesale Corp. Select - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value FOOD PRODUCTS — 2.1% Hershey Co. (The) $ Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.4% Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 4.1% Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% McDonald's Corp. Peet's Coffee & Tea, Inc.(1) HOUSEHOLD DURABLES — 1.2% Harman International Industries, Inc. INSURANCE — 0.9% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.9% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE AND SERVICES — 5.7% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Responsys, Inc.(1) IT SERVICES — 4.6% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT AND PRODUCTS — 0.9% Hasbro, Inc. MACHINERY — 3.3% Graco, Inc. Nordson Corp. Parker-Hannifin Corp. MEDIA — 1.3% Walt Disney Co. (The) METALS AND MINING — 1.6% Freeport-McMoRan Copper & Gold, Inc. Select - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Shares Value MULTILINE RETAIL — 0.9% JC Penney Co., Inc. $ OIL, GAS AND CONSUMABLE FUELS — 5.6% Exxon Mobil Corp. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.4% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 1.9% Allergan, Inc. Teva Pharmaceutical Industries Ltd. ADR PROFESSIONAL SERVICES — 1.0% IHS, Inc. Class A(1) Verisk Analytics, Inc. Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% American Tower Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Broadcom Corp., Class A(1) Linear Technology Corp. SOFTWARE — 3.2% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 2.5% Limited Brands, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 3.4% Coach, Inc. Fossil, Inc.(1) TOBACCO — 2.3% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,264,052,905) Select - Schedule of Investments JANUARY 31, 2012 (UNAUDITED) Value TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 1/15/15, valued at $7,025,491), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $6,885,865) $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/41, valued at $2,652,379), in a joint trading account at 0.14%, dated 1/31/12, due 2/1/12 (Delivery value $2,582,199) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.75%, 2/15/37, valued at $1,903,472), in a joint trading account at 0.12%, dated 1/31/12, due 2/1/12 (Delivery value $1,868,031) TOTAL TEMPORARY CASH INVESTMENTS (Cost $11,336,052) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $1,275,388,957) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty
